— In an action for a divorce and ancillary relief, the defendant appeals, as limited by her brief, from (1) so much of an order of the Supreme Court, Westchester County (Sherwood, J.), dated October 4, 2005, as granted, without a hearing, the motion of nonparty Kim M. Rayner, the attorney for the parties’ children, for approval of her fees, and, in effect, to direct the defendant to pay 40% of those fees, and (2) so much of an order of the same court dated May 18, 2006, as denied her motion for leave to reargue her opposition to the original motion.
Ordered that the appeal from order dated October 4, 2005 is dismissed, without costs or disbursements; and it is further,
Ordered that the appeal from the order dated May 18, 2006 is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument.
A judgment of divorce incorporating the terms of an order dated October 4, 2005 was entered on August 29, 2006. The appeal from the interlocutory order dated October 4, 2005 must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241 [1976]). The issues raised on the appeal from the order dated October 4, 2005, are brought up for review and have been considered on the appeal from the judgment of divorce (see CPLR 5501 [a] [1]), decided herewith (see Powers v Wilson, 56 AD3d 639 [2008]). Mastro, J.E, Skelos, Balkin and Belen, JJ., concur.